Name: 2004/898/EC: Commission Decision of 23 December 2004 amending Decision 2003/828/EC as regards movements of animals from and inside a restricted zone in Spain and Portugal, in relation to outbreaks of bluetongue in Spain (notified under document number C(2004) 5212)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  organisation of transport;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 2004-12-24; 2005-10-14

 24.12.2004 EN Official Journal of the European Union L 379/105 COMMISSION DECISION of 23 December 2004 amending Decision 2003/828/EC as regards movements of animals from and inside a restricted zone in Spain and Portugal, in relation to outbreaks of bluetongue in Spain (notified under document number C(2004) 5212) (Text with EEA relevance) (2004/898/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Articles 8(2)(d) and 9(1)(c) and Article 12 thereof, Whereas: (1) Commission Decision 2004/762/EC (2) has amended Decision 2003/828/EC of 25 November 2003 on protection and surveillance zones in relation to bluetongue (3) by establishing a restricted zone (zone F) corresponding to the bluetongue situation prevailing in Spain. (2) New epidemiological, ecological and geographical data allow to exclude certain Spanish regions from this restricted zone. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/828/ EC is amended as follows: in Annex I, zone F is replaced by the following: Zone F SPAIN:  Province of CÃ ¡diz, MÃ ¡laga, Sevilla, Huelva, CÃ ³rdoba, CÃ ¡ceres, Badajoz,  Province of Jaen (comarcas of Jaen and Andujar)  Province of Toledo (comarcas of Oropesa, Talavera de la Reina, Belvis de Jara and Los Navalmorales,)  Province of Ciudad Real (comarcas of Horcajo de los Montes, Piedrabuena, AlmadÃ ©n and AlmodÃ ³var del Campo). PORTUGAL:  Regional Direction of Agriculture of Alentejo: concelhos of Niza, Castelo de Vide, MarvÃ £o, Ponte de SÃ ´r, Crato, Portalegre, Alter-do-ChÃ £o, Avis, Mora, Sousel, Fronteira, Monforte, Arronches, Campo Maior, Elvas, Arraiolos, Estremoz, Borba, Vila ViÃ §osa, Alandroal, Redondo, Ã vora, Portel, Reguengos de Monsaraz, MourÃ £o, Moura, Barrancos; MÃ ©rtola, Serpa, Beja, Vidigueira, Ferreira do Alentejo, Cuba, Alvito, Viana, Montemor-o-Novo, Vendas Novas, AlcÃ ¡cer do Sal (East of A2, the freguesias of Santa Susana, Santiago and TorrÃ £o) GaviÃ £o (feguesias of GaviÃ £o, Atalaia, Margem and Comenda);  Regional Direction of Agriculture of Ribatejo e Oeste: concelhos of Montijo (freguesias of Canha, S. Isidoro de PegÃ µes and PegÃ µes), Coruche, Salvaterra de Magos, Almeirim, AlpiarÃ §a, Chamusca, (freguesias of Pinheiro Grande, Chamusca, Ulme, Vale de Cavalos, Chouto and Parreira), ConstÃ ¢ncia (freguesia of Sta Margarida de Coutada), Abrantes (freguesias of Tramagal, S. Miguel do Rio Torto, Rossio ao Sul do Tejo, Pego, Concovoadas, Alvega, S. Facundo, Vale das MÃ ³s and Bemposta). Article 2 This Decision shall apply from 27 December 2004. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 337, 13.11.2004, p. 70. (3) OJ L 311, 27.11.2003, p. 41.